18 So. 3d 651 (2009)
Sidney MARTS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-2960.
District Court of Appeal of Florida, First District.
August 28, 2009.
Rehearing Denied October 1, 2009.
*652 Sidney Marts, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied as premature. See Johnson v. State, 871 So. 2d 294 (Fla. 1st DCA 2004).
HAWKES, C.J., WOLF and BROWNING, JJ., concur.